Citation Nr: 1619998	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for residuals of lumbosacral strain, status post-surgery.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on a service-connected disability, prior to December 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to June 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In that rating decision, the RO granted an increased rating of 40 percent rating for residuals of lumbosacral strain, status post-surgery, effective from September 13, 2007, the date of the Veteran's request for an increased evaluation.  Since the granted increase for the Veteran's service-connected residuals of lumbosacral strain, status post-surgery does not constitute a full grant of the benefits sought for the time period currently on appeal, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was granted a temporary 100 percent rating, effective from April 30, 2009, to June 30, 2009.  Therefore, the period of time from April 30, 2009 to June 30, 2009 will not be addressed in this rating decision.  A 40 percent rating was assigned from July 1, 2009.

In March 2006, the Board granted service connection for nerve root irritation of the right lower extremity, assigning a separate 10 percent rating, effective September 23, 2002.  In December 2009, the RO granted left lower extremity radiculopathy, assigning a separate 10 percent rating, effective January 12, 2007.  In a September 2010 rating decision, the RO granted service connection for bladder dysfunction, assigning a rating of 40 percent, effective December 1, 2009.  Finally, the Veteran was granted total disability for individual unemployability, effective from December 1, 2009.  
With regard to the issue of TDIU prior to December 1, 2009, as the issue has been raised, it is considered part and parcel of the increased rating claim at issue, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.  

The Board is cognizant that additional records have been added to the file since the last adjudication of this appeal.  These records, however, are in the Board's judgment cumulative and redundant of the evidence previously of file.  The Board finds that it can proceed with adjudication of the appeal.  See 38 C.F.R. §§ 19.31, 19.37, 20.1034 (2016).

The issue of entitlement to service connection for migraine headaches to include as secondary to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been primarily manifested by pain on use, with some pain on palpation, and moderate to severe limitation of motion with forward flexion to at worst 15 degrees with pain and without incapacitating episodes having a total duration of at least six weeks during the past 12 months or favorable or unfavorable ankylosis.

2.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected back disability is so severe that it precludes her from obtaining and maintaining substantially gainful employment, prior to December 1, 2009.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 40 percent, for degenerative disc disease lumbar spine status post posterior fusion L3-S1 with scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (2015).

2.  The criteria for a TDIU are met as of June 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The Board finds that the Veteran has been provided adequate notice regarding the claims adjudicated in this appeal and there is no prejudicial error as to content or timing of this notice.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.

Merits of the Claims

I.  Residuals Lumbosacral Strain

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Diagnostic Codes 5237 through 5243 are applicable to the spine.  The Veteran is currently rated as 40 percent disabling under Diagnostic Code 5242.  The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

Additionally, Diagnostic Code 5243 governs ratings of intervertebral disc syndrome, either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the Veteran contends that she is entitled to a higher rating than her currently assigned 40 percent rating for her lumbar spine issue, but unfortunately, to be assigned a higher rating the Veteran would have to demonstrate unfavorable ankylosis, that is, her thoracolumbar spine would have to be immobile or permanently fixed in one position.

The Veteran was afforded a VA examination in November 2007.  The Veteran reported stiffness which restricted back mobility secondary to pain and muscle tightness.  She noted that had weakness in her back and was unable to lift and perform physically demanding chores.  She reported constant radiating pain into her lower extremities.  The Veteran described the pain as crushing, squeezing, burning, aching, sharp, and cramping.  The Veteran reported that she was not receiving any treatment but that she had incapacitating episodes as often as three times per month, which lasted up to five days.  She reported 36 incidents of incapacitation for a total of 180 days over the prior year.  It was noted that bed rest had been recommended by her treating physician because the Veteran was pregnant at the time.  Upon examination it was noted the Veteran's gait was within normal limits but she wore a back brace for ambulation because of back weakness and support.  The examination revealed no evidence of radiating pain on movement, although muscle spasm was present with tenderness.  There was no evidence of ankylosis of the lumbar spine.  The Veteran exhibited flexion to 22 degrees with pain beginning at 15 degrees, extension to 22 degrees with pain beginning at 15, right lateral flexion to 13 degrees with pain beginning at 12 degrees, left lateral flexion to 20 degrees with pain starting at 15 degrees, right rotation to 20 degrees with pain starting at 15 degrees, left rotation to 20 degrees with pain starting at 15 degrees.  The Veteran had additional functional limitation of pain, fatigue, weakness, lack of endurance, and incoordination upon repetitive use.  There was no sign of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays associated with the examination revealed mild decreased L4-L5 and L5-S1 disc space.  There was no spondylolisthesis.  The examiner diagnosed low back strain with subjective pain and objective tenderness, muscles spasms, and decreased range of motion.  Finally, the examiner noted that the Veteran's lower back limited lifting, bending, and carrying objects. 

The Veteran was afforded another examination in March 2008 which focused on the cervical spine and right shoulder, but noted that the Veteran's range of motion for the thoracolumbar spine was flexion to 22 degrees, extension to 22 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and rotation bilaterally to 20 degrees.  

At the January 2010 VA examination the Veteran complained of a limitation of walking as a result of her back condition.  She also reported that her back had caused her to fall several times.  Symptoms associated with her thoracolumbar spine are stiffness, fatigue, spasms, decreased motion, weakness, paresthesia, and numbness.  The Veteran reported constant severe pain that radiated into her legs.  The Veteran reported that during flare-ups she experienced functional impairment which she described as pain, weakness, heaviness, numbness, limitation of motion, and muscle weakness and tenderness.  The Veteran treated her back with physical therapy, medications, and surgery was performed in 2009.  The Veteran had an L4-L5 laminectomy in 2009.  The Veteran reported that she had two doctor ordered periods of incapacitation in January and April for 2-3 days and 6-8 days, respectively.  Upon examination it was noted that the Veteran had a slight limp on the right which made her walking unsteady.  She reported wearing a brace on her back for ambulation.  There was evidence of radiating pain on movement to both legs as well as muscle spasm.  There was no evidence of ankylosis of the lumbar spine.  The Veteran exhibited flexion to 20 degrees with pain beginning at 20 degrees, extension to 10 degrees with pain beginning at 10, right lateral flexion to 15 degrees with pain beginning at 15 degrees, left lateral flexion to 15 degrees with pain starting at 15 degrees, right rotation to 20 degrees with pain starting at 20 degrees, left rotation to 20 degrees with pain starting at 20 degrees.  While the range of motion was not reduced on repetitive motion, there was additional functional loss upon repetitive motion including pain, fatigue, weakness, lack of endurance, with pain having the most functional impact.  X-rays associated with the examination revealed mild disc space narrowing at L4-L5.  The Veteran was diagnosed with low back strain and intervertebral disc syndrome.  It was noted the Veteran could not work as a result of her back injury.  

Finally, the Veteran was afforded a VA examination in November 2013.  The Veteran was diagnosed with degenerative disc disease, post laminectomy L4-L5.  It was noted the Veteran had flare-ups, but that she had significant limitation of movement irrespective of additional flare-up of pain and hence any additional limitation cannot be determined due to pain, weakness.  The Veteran exhibited flexion to 25 degrees with pain beginning at 0 degrees, extension to 10 degrees with no objective evidence of painful motion, right lateral flexion to 15 degrees with pain beginning at 15 degrees, left lateral flexion to 10 degrees with pain starting at 10 degrees, right lateral rotation to 10 degrees with pain starting at 10 degrees, left lateral rotation to 0 degrees with pain starting at 0 degrees.  After repetitive use, the Veteran's range of motion did not change except that flexion was limited to 15 degrees.  Functional loss included less movement than normal, pain on movement, and lack of endurance.  The examiner noted that there was very little movement noticed during the Veteran's attempts for repetitive movements.  The Veteran exhibited tenderness and muscle spasm.  It was noted the Veteran used a brace and a cane occasionally.  X-rays associated with the examination noted that the Veteran had degenerative disc disease with narrowed disc space between L4-L5 and exaggerated lumbar lordosis contributes to lumbosacral instability.  An October 2013 EMG/NCV study showed that the Veteran had mild sensorimotor peripheral neuropathy in the left and right lower extremities.  Finally the examiner noted that the Veteran could not work as a result of her back disability.  

Both the January 2010 and November 2013 VA examinations noted that the Veteran has a scar associated with her back surgery.  There is no evidence the scar is painful.  

The Board has also considered the Veteran's statements regarding the severity of her lumbar spine disability.  The Veteran contends that her lumbar spine disability is far more disabling than the rating she was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected lumbar spine.

Because the Veteran does not have unfavorable ankylosis, she is not entitled to a higher rating than her currently assigned 40 percent.  In this regard the Board notes that the Veteran has forward flexion that at worst is limited to 15 degrees with pain during the appeal period and no evidence of favorable or unfavorable ankylosis.  Moreover, there is no indication in the record that she has suffered from incapacitating episodes having a total duration of at least six weeks during the past 12 months.  While the Board notes that the Veteran reported 180 days of incapacitation over the previous year at her November 2007 VA examination, it was further noted that the "bed rest" was prescribed because of the Veteran's pregnancy.  

The evidence does not show that symptomatology associated with the Veteran's lumbar spine more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned 40 percent rating is appropriate for the entire appeal period.

In March 2006, the Board granted service connection for nerve root irritation of the right lower extremities, assigning a separate 10 percent rating, effective September 23, 2002.  In December 2009, the RO granted left lower extremity radiculopathy, assigning a separate 10 percent rating, effective January 12, 2007.  In a September 2010 rating decision, the RO granted service connection for bladder dysfunction, assigning a rating of 40 percent, effective December 1, 2009.  Finally, the Veteran was granted total disability for individual unemployability, effective from December 1, 2009.

Additionally, the Board notes that the Veteran was assigned separate 10 percent ratings for radiculopathy of the right and left lower extremities in March 2006 and December 2009 rating decisions, respectively.  The November 2007, January 2010, and November 2013 VA examinations noted that the Veteran had constant radiating pain into her lower extremities.  The Veteran described the pain as crushing, squeezing, burning, aching, sharp, and cramping.  It was further noted the Veteran experienced paresthesias and numbness in her lower extremities.  There was no evidence of moderate incomplete paralysis or complete paralysis of either lower extremity.  Therefore, there is no indication that the Veteran's radiculopathy is entitled to a higher rating than the currently assigned 10 percent rating in each lower extremity.  See 38 C.F.R. § 4,124a, Diagnostic Code 8520.

The Veteran was also granted a separate 40 percent rating for bladder dysfunction in a September 2010 rating decision.  The January 2010 VA examination noted that the Veteran had bladder dysfunction that required the use of an absorbent material needed 2 times per day.  As there is no evidence that the Veteran requires use of absorbent material that must be changed 4 times per day, there is no indication that the Veteran's bladder dysfunction is entitled to a higher rating than the currently assigned 40 percent rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7542.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Her service-connected back disability is primarily manifested by pain, limited range of motion, and associated radiculopathy.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.115b, and 4.124a.  Diagnostic Codes 5242, 5243, 8520, and 7542; DeLuca, Mitchell, supra.

There is no evidence in the record of symptoms of and/or impairment due to her back disability not encompassed by the criteria for the schedular ratings assigned.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Moreover, the Veteran was previously granted TDIU, effective from December 1, 2009, as a result of unemployability associated with her back disability.  Additionally, as further noted below, the Board is granting TDIU effective from June 1, 2007.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this instance, the Veteran has been provided separate ratings for her radiculopathy and bladder dysfunction associated with her back disability.  There is no evidence that the Veteran has symptoms that have not been contemplated by these separate ratings.  

Moreover, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board expresses its sympathy for the Veteran's back condition, but its hands are tied based on the criteria of the rating schedule.  See Wingard v. McDonald, 779 F.3d 1354, 1359 (Fed. Cir. 2015) ("In short, Congress in 2008 left in place the existing provisions governing judicial review under chapter 72.  Those provisions, we held in Wanner[v. Principi, 370 F. 3d at 1124 (Fed. Cir. 2006], preclude this court from reviewing, on appeal from the Veterans Court, a substantive statutory challenge to Department rating-schedule regulations.  We remain precluded from doing so today.")

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 40 percent disability rating for the Veteran's service-connected residuals of lumbosacral strain, status post-surgery.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).
The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits prior to December 1, 2009, the Board observes that the Veteran was service-connected for a back disability evaluated as 40 percent disabling, degenerative disc disease of cervical spine evaluated as 30 percent disabling, right shoulder strain evaluated as 20 percent disabling, nerve root irritation, right lower extremity evaluated as 10 percent disabling, and cyst on right breast, scar above left eye, and hemangioma of the left lower lip, each evaluated as noncompensable for a combined evaluation of 70 percent from September 13, 2007.  Therefore the Veteran's service-connected disabilities meet the criteria for schedular consideration of TDIU, prior to December 1, 2009.  See 38 C.F.R. § 4.16(a).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether she is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's back disability limited her ability to work, as noted in the November 2007 VA examination which stated that the Veteran's back disability limited her ability to lift, bend, or carry objects.  The Veteran stated in her VA Form 21-8940, Application for Increased Compensation Based on Unemployability, that she had been unable to work as a result of her back beginning June 1, 2007.  Therefore the Board finds that the Veteran is, at best, only marginally employed prior to December 1, 2009.  The evidence of record demonstrates that the Veteran's service-connected disability of lumbosacral strain, status post-surgery, renders her unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and her appeal is granted.  38 C.F.R. § 4.16 (2015).  The Veteran has not asserted entitlement, nor is there other evidence of, to TDIU prior to June 1, 2008

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU prior to December 1, 2009.


ORDER

An increased rating, in excess of 40 percent, for residuals of lumbosacral strain, status post-surgery, is denied.

A TDIU is granted as of June 1, 2007.


REMAND

With regard to the issue of entitlement to service connection for migraine headaches, to include as due to service-connected disabilities, the Board notes that additional development must be done.  

The Veteran contends that her migraines are secondarily related to her right shoulder and cervical spine disabilities.  A March 2008 VA examination stated that it was not as likely as not that the Veteran's migraine headaches were due to her right shoulder strain.  The examiner provided no rationale for the opinion and as such another opinion was requested.  The Veteran was afforded another examination in November 2013 VA examination, however, the opinion was contradictory and as such an addendum opinion was requested.  The addendum opinion again found that the Veteran's claimed headaches were less likely than not related to her service-connected right shoulder strain.  The examiner stated that there was no physiological connection between a shoulder strain and migraines.  The examiner did not, however, address whether the Veteran's headaches were secondary to or aggravated by her service-connected cervical spine disability or whether the Veteran's right shoulder disability aggravated the Veteran's migraine headaches.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability (i.e. aggravated) for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Therefore, a new VA examination with an opinion regarding secondary service connection, to include aggravation, is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Thereafter, schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's migraine headaches and whether this disability is related to her service-connected disabilities, to include right shoulder disability, and back and neck disabilities.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the fact that the Veteran is service connected for neck and back disability and a right shoulder disability and the Veteran contends that her migraine headaches are caused by or aggravated by these service-connected conditions.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's migraine headaches began during active service or are related to any incident of service.  

e.  The examiner must also provide an opinion as to whether the Veteran's migraine headaches are caused by or aggravated by her service-connected right shoulder disability or her service-connected neck and back disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file. 

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


